Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 02, 2021

The Court of Appeals hereby passes the following order:

A21E0047. ROSERIE v. NORWOOD.

      Upon consideration of Lara Roserie’s “Emergency Motion to Stay
Dispossessory,” the same is hereby DENIED. See Court of Appeals Rule 40 (b).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/02/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.